Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 31, 2020 has been entered and made of record. Claims 1-6, 8, 12-13, and 16 have been amended; and claims 20-22 have been added. Claims 1-22 are currently pending in this application.
In view of Applicant’s amendment, the rejection of claims 1-7 under 35 U.S.C 101, has been withdrawn.

Response to Arguments
Applicant’s arguments, filed December 31, 2020, with respect to claims 1-15 have been fully considered and are persuasive, in view of Applicant’s arguments on Page 9, that claim 1 as amended recites the populating the transposed dense matrix from the compressed data without writing intermediate results matrix data back to memory, which differs from the cited prior art of record to Le et al, in which intermediate results are stored. The rejection of claims 1-15 has been withdrawn. 
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of new ground(s) of rejection(s): Serrano et al, (US-PGPUB 2019/0188239); and Usui et al, (US-PGPUB 2014/0298351)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, (US-PGPUB 2015/0324125) in view of Arakawa, (US-PGPUB 2019/0266217); and further in view of Serrano et al, (US-PGPUB 2019/0188239)

In regards to claim 16, Li et al discloses method performed by a least one processor executing instructions stored in memory, the method comprising: 
receiving, from memory, compressed matrix data including (a) a stream of non-zero values along matrix diagonals, (see at least: Par. 0020, the command parser 108 can receive sparse or dense matrices as objects from the host 104 via the host interface 102 [i.e., receiving data file comprising sparse matrix]. Par. 0026, the particular representation of the object can be (e.g., compressed sparse matrix form), [i.e., the data 
Li et al does not expressly disclose the index data including a mask indicating matrix locations of the non-zero values in the stream; and executing a plurality of threads to determine, based on shifting values of the mask, matrix and/or transposed matrix coordinates of the non-zero values, wherein each thread determines coordinates of a different non-zero value.
Serrano et al discloses an input vector (e.g., "X" as shown in instructions 301), which may be represented as a bit-vector that describes positions of nonzero elements combined with a dense array, [i.e., the input vector represented as a bit-vector indicates matrix locations of the non-zero values in the stream. Note that the input vector corresponds to the index data including a mask]; and each thread may scan a portion of input vector "X", and may select corresponding nonzero columns ("col" in instructions 301) of input matrix "A”, and each thread may scan a list of edges corresponding to the column of "A", and each edge may point to a row (as shown in line "05") in the CSC representation. A bucket may be identified by a shift operation (line "06") and a tuple (row, data) may be inserted in the identified bucket, [i.e., executing a plurality of threads to determine the matrix coordinates of the nonzero coordinates based on the shift operation], (see at least: Par. 0038-0039)


The prior art of record, Huang, (US-PGPUB 2017/0293659), discloses also the 
index data including a mask for indicating matrix locations of the non-zero values in the stream, (Par. 0106-0107, mask and a location to indicate a value where it is zero or not, such that a mask bit to represent zero and non-zero values of, but not limited to, array, matrix or tensors. The nonzero value of "array", "matrix" or "tensor" are in a packed format and use the mask to indicate the zero and non-zero locations).

	In regards to claim 18, the combine teaching Li et al and Serrano et al as whole disclose the limitations of the claim 16.
Furthermore, Serrano et al discloses performing a matrix multiplication operation using the determined transposed matrix coordinates, (Serrano, Par. 0040, determining an output vector "Y", where "Y" may be a result of a multiplication of input matrix "A" and input vector "X").



The prior art of record, Moni discloses also the performing a matrix multiply 
operation using the generated transposed matrix, (see at least: col. 10, lines 15-20, the transposed intermediary matrix is then multiplied by transformation matrix 630. The result of that multiplication is the transposed transformed matrix).

In regards to claim 19, the combine teaching Li et al and Serrano et al as whole disclose the limitations of the claim 16.
Furthermore, Li et al discloses wherein the matrix is a sparse matrix, (Li et al, see at least: Par. 0020, the command parser 108 can receive sparse or dense matrices as objects from the host 104 via the host interface 102 [i.e., the matrix is a sparse matrix], and the method further comprises: generating, based on the determined matrix and/or transposed matrix coordinates, a dense matrix and/or a dense transposed matrix, (see at least: Par. 0031, the use of different tiers may apply to other matrix transformations, e.g., transpose, [i.e., populating a transposed dense matrix based on the determined matrix]).

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, and Serrano et al, as applied to claim 16 above; and further in view of Chotai et al, (US-PGPUB 2014/0188969),
The combine teaching Li et al, and Serrano et al as whole disclose the limitations of the claim 16.
	Further, Serrano discloses wherein each thread is executed to determine columns and rows in each column of the bitmask indicating location of non-zero values; and generating the matrix and/or transposed matrix coordinates based on the determined rows and columns, (see at least: Par. 0039, each thread may scan a portion of input vector "X", and may select corresponding nonzero columns ("col" in instructions 301) of input matrix "A"; and each thread may scan a list of edges corresponding to the column of "A", and each edge may point to a row (as shown in line "05") in the CSC representation, [i.e., determining columns and rows in each column of the bitmask indicating location of non-zero values, and generating matrix A coordinates based on the determined rows and columns).
The combine teaching Li et al, and Serrano et al as whole does not expressly disclose the cyclically shift i-th row of the bitmask left by i places, and determining columns and rows in each column of the cyclically shifted bitmask indicating location of non-zero values.
However, Chotai discloses the cyclically shifting i-th row of the bitmask left by i bits; (Par. 0031-0032, Figs. 7-8); and determine rows in each column of the cyclically shifted bitmask having non-zero values, (Par. 0031, Fig. 7, “last row 52”, shows rows in each column of the cyclically shifted bitmask having non-zero values).
Li et al, Serrano et al, and Chotai are combinable because they are all concerned with sparse matrix transformation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Li et al, and Serrano et al, to compute the bitmap of changed elements, as though by Chotai, in order to maintaining symmetry of the matrix, (Chotai, Par. 0032).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, (US-PGPUB 2015/0324125) in view of Serrano et al, (US-PGPUB 2019/0188239); and further in view of Usui et al, (US-PGPUB 2014/0298351)

In regards to claim 20, Li et al discloses a system comprising:
an input circuit configured to receive a compressed data file comprising (a) a stream of non-zero values along sparse matrix diagonals, (see at least: Par. 0020, the command parser 108 can receive sparse or dense matrices as objects from the host 104 via the host interface 102 [i.e., receiving data file comprising sparse matrix]. Par. 0026, the particular representation of the object can be (e.g., compressed sparse matrix form), [i.e., the data file comprises compressed sparse matrix]). Further, Par. 0033, sparse matrix may be stored in a compressed format, which includes non-zero matrix data and metadata. One of these formats, presented for purposes of illustration, is used for sparse matrix having a large number of diagonals containing all zeros, referred to as the DIA format, [i.e., the compressed data file comprising a stream of non-zero values along diagonal, (see Matrix B, which show non-zero values along its diagonal”]); and
a decoder configured to generate a transposed dense matrix with the non-zero values in the stream, (see at least: Par. 0031, the use of different tiers may apply to other matrix transformations, e.g., transpose, [i.e., populating a transposed dense matrix]).
Li et al does not expressly disclose (b) a mask indicating sparse matrix locations of the non-zero values; and a decoder configured to shift one or more values of the mask and populate a transposed dense matrix with the non-zero values in the stream and zeros based on the shifted values in the mask and the stream of non-zero values.
Note that the input vector corresponds to the mask]; and each thread may scan a portion of input vector "X", and may select corresponding nonzero columns ("col" in instructions 301) of input matrix "A”, and each thread may scan a list of edges corresponding to the column of "A", and each edge may point to a row (as shown in line "05") in the CSC representation. A bucket may be identified by a shift operation (line "06") and a tuple (row, data) may be inserted in the identified bucket, [i.e., shifting one or more values of the mask and determining a Matrix with the nonzero values based on the shift operation and the stream of non-zero values], (see at least: Par. 0038-0039)
Li et al and Serrano et al are combinable because they are all concerned with sparse matrix transformation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Li et al and Arakawa, to include the instructions 301, as though by Serrano et al, in order to scan a portion of input vector "X for the each thread, which each thread may selecting corresponding nonzero columns of input matrix, (Serrano, Par. 0039).
The combine teaching Li et al and Serrano et al as whole does not expressly disclose populates matrix has the non-zero values in the stream and zeros
Usui et al discloses populating the non-zero element map, (transformed or transposed matrix), in which the state of each block is represented by one-bit flag. A flag of "1" indicates that there is at least one non-zero element in the block. A flag of "0" 
Li et al, Serrano et al, and Usui et al are combinable because they are all concerned with sparse matrix transformation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Li et al and Serrano et al, to represent the state of each block by one-bit flag, as though by Usui et al, in order to provide the transformed matrix, in which the bit flags indicates the non-zero and zeros elements in the generated matrix, (Usui et al, Par. 0080)

In regards to claim 21, the combine teaching Li et al, Serrano et al, and Usui et al as whole disclose the limitations of the claim 20.
Furthermore, Serrano et al discloses wherein the mask includes a plurality of rows, (Serrano, see at least: Fig. 2, vector 161, “plurality of rows 1, 2 ….8”), and shifting one or more values of the mask includes shifting at least one row of the mask, (see at least: Par. 0038-0039, number of rows per bucket can be made a power of two, so the division may be transformed into a less-expensive shift operation, [i.e., shifting one or more values of the input vector, “mask”, includes shifting at least one row of the mask]; and the transposed dense matrix coordinates of the non-zero values are determined based on the shifted row values, (Serrano, see at least: Par. 0039, each thread may scan a list of edges corresponding to the column of "A", and each edge may point to a row (as shown in line "05") in the CSC representation, and a bucket may be identified by a shift.
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, Serrano et al, and Usui et al, as applied to claim 20 above; and further in view of Chotai et al, (US-PGPUB 2014/0188969),
The combine teaching Li et al, Serrano et al, and Usui et al as whole disclose the limitations of the claim 20.
	Further, Serrano discloses determine rows in each column of the bitmask having non-zero values; and for each non-zero value, determine transposed dense matrix coordinates for the non-zero value based on the rows and columns in the bitmask indicating non-zero values, (Serrano, see at least: Par. 0039, each thread may scan a portion of input vector "X", and may select corresponding nonzero columns ("col" in instructions 301) of input matrix "A"; and each thread may scan a list of edges corresponding to the column of "A", and each edge may point to a row (as shown in line "05") in the CSC representation, [i.e., determining columns and rows in each column of the bitmask indicating location of non-zero values, and generating matrix A coordinates based on the determined rows and columns).
The combine teaching Li et al, and Serrano et al as whole does not expressly disclose the cyclically shift one or more rows of the bitmask based on the row number of the corresponding row; and determining rows in each column of the cyclically shifted bitmask having non-zero values
However, Chotai discloses the cyclically shift one or more rows of the bitmask based on the row number of the corresponding row; (Par. 0031-0032, Figs. 7-8); and determine rows in each column of the cyclically shifted bitmask having non-zero values, 
Li et al, Serrano et al, and Chotai are combinable because they are all concerned with sparse matrix transformation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Li et al, and Serrano et al, to compute the bitmap of changed elements, as though by Chotai, in order to maintaining symmetry of the matrix, (Chotai, Par. 0032).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 12 are allowable over the art of record.
Claims 2-7 are allowable in view of their dependency from claim 1.
Claims 9-11 are allowable in view of their dependency from claim 8
Claims 13-15 are allowable in view of their dependency from claim 12

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the decoder is configured to populate the transposed dense matrix from the compressed data without writing intermediate results matrix data, back to memory”

The relevant prior art of record, Li et al, (US-PGPUB 2015/0324125), discloses the receiving a compressed data file comprising (a) a stream of non-zero values along sparse  sparse matrix may be stored in a compressed format, which includes non-zero matrix data and metadata. One of these formats, presented for purposes of illustration, is used for sparse matrix having a large number of diagonals containing all zeros, referred to as the DIA format, [i.e., the compressed data file comprising a stream of non-zero values along diagonal, (see Matrix B, which show non-zero values along its diagonal”]); and a decoder configured to generate a transposed dense matrix with the non-zero values in the stream, (see at least: Par. 0031, the use of different tiers may apply to other matrix transformations, e.g., transpose, [i.e., populating a transposed dense matrix]); where the transformation matrix, (e.g., inverse or transpose matrix), is stored itself as an intermediate result, (Par. 0031-0031). However, while disclosing that the transformation matrix, (e.g., inverse or transpose matrix), is stored as intermediate result, Li et al fails to teach or suggest, either alone or in combination with the other cited references, that the decoder is configured to populate the transposed dense matrix from the compressed data without writing intermediate results matrix data, back to memory.


With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“generate, based on the stream of non-zero values and the mask, a dense matrix and metadata without writing intermediate results matrix data, back to the memory, the dense values is the stream and zeros”

The relevant prior art of record, Li et al, (US-PGPUB 2015/0324125), discloses the receiving a compressed data file comprising (a) a stream of non-zero values along sparse matrix diagonals, (see at least: Par. 0020, the command parser 108 can receive sparse or dense matrices as objects from the host 104 via the host interface 102 [i.e., receiving data file comprising sparse matrix]. Par. 0026, the particular representation of the object can be (e.g., compressed sparse matrix form), [i.e., the data file comprises compressed sparse matrix]). Further, Par. 0033, sparse matrix may be stored in a compressed format, which includes non-zero matrix data and metadata. One of these formats, presented for purposes of illustration, is used for sparse matrix having a large number of diagonals containing all zeros, referred to as the DIA format, [i.e., the compressed data file comprising a stream of non-zero values along diagonal, (see Matrix B, which show non-zero values along its diagonal”]); and generating, based on the stream of non-zero values, a dense matrix and metadata, (see at least: Par. 0031, the use of different tiers may apply to other matrix transformations, e.g., transpose, [i.e., populating a transposed dense matrix]. Further, Par. 0029, discloses that the matrix 300 may also be considered as an aggregate of data and metadata sub-parts 306, which results in generating the metadata). 

With respect to claim 12, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“generating a dense matrix and/or a dense transposed matrix based on the array of consecutive non-zero values and the mask without writing intermediate results matrix data back to the memory, wherein  the dense matrix and/or the dense transposed matric includes the non-zero values in the array and zeros”

The relevant prior art of record, Li et al, (US-PGPUB 2015/0324125), discloses the receiving, from memory, compressed matrix data comprising an array of consecutive non-zero values along diagonals of a matrix, (see at least: Par. 0020, the command parser 108 can receive sparse or dense matrices as objects from the host 104 via the host interface 102 [i.e., receiving data file comprising sparse matrix]. Par. 0026, the particular representation of the object can be (e.g., compressed sparse matrix form), [i.e., the data or a dense transposed matrix, (see at least: Par. 0031, the use of different tiers may apply to other matrix transformations, e.g., transpose, [i.e., populating a transposed dense matrix]); and storing the generated matrix or transposed matrix in the memory, (Par. 0031, a larger-capacity tier can be used for storing the transformed matrix). However, while disclosing generating a dense matrix and/or a dense transposed matrix; Li et al fails to teach or suggest, either alone or in combination with the other cited references, the generating a dense matrix and/or a dense transposed matrix based on the array of consecutive non-zero values and the mask without writing intermediate results matrix data back to the memory.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/04/2021